Collins, S.
In her final accounting the executrix requests a construction of paragraph fifteenth of decedent’s will in which she bequeathed one share of her residuary estate to a member of the Society of Jesus with the request that he say masses for the repose of the souls of members of decedent’s family. The priest predeceased the decedent.
*201Other bequests for the celebration of masses and also to charitable organizations were made in decedent’s will. The court holds that the bequest in paragraph fifteenth should be paid to the New York Province of the Society of Jesus for the celebration of masses for the repose of the souls of decedent’s family. In this manner the expressed desires of the testatrix will be upheld. (Matter of Morris, 227 N. Y. 141,144.)
Submit decree on notice settling the account and construing the will accordingly.